ty*fi

August 14, 2015                                                 FILED IN
                                                                        W&
                                                  COURT OF CRIMINALAPPEALS
Ellaine Forester
Court Reporter                                              August 17, 2015
PMB No. 229
PO Box 3000                                            ABELACOSTA, CLERK
Georgetown, Texas 78627
(512) 863-3417
eforester @ Outlook.com



Mr. John Brown
Chief Deputy Clerk
Court of Criminal Appeals
PO Box 12308, Capitol Station
Austin, Texas 78711

Re: AP-77,052, Cause No. 12-1237-K26, STEVEN ALAN THOMAS V STATE

Dear Sir,

Per our phone conversation, I am requesting an extension of time for the Reporter's Record in the
above styled cause. The record is due Monday, August 17, 2014. Due to a death in the family
and repeated computer problems, I have only gotten approximatelytwo-thirds of the record done,
not including the exhibit volumes. I should be able to complete it in 30 days, but because of the
technical difficulties I've been having I would ask for 45 days just to be safe.

For the above stated reasons, I would request the new due date be October 1, 2015.

Thank you for your time and attention.




Ellaine Forester
CSRNo. 2516